C. Allen, J.
The assignee in insolvency not only never had in his own possession the money deposited by the plaintiff with the register of insolvency, but was ignorant of the fact of the deposit till after final distribution of the funds in his hands had been ordered, and nearly completed. The plaintiff should have obtained an order of court for the assignee to make the payment to him. If the order for a final distribution to the creditors was inadvertently made, without providing for the repayment of the money advanced by the plaintiff, the plaintiff himself was to blame, and not the assignee. It would not be a reasonable construction of the statute (Pub. Sts. c. 157, § 137) to hold the assignee liable, and bound to make such payment, under the circumstances mentioned in the agreed statement of facts.

Judgment for the defendant affirmed.